Judgment in favor of Carolyn Hazzard for personal injuries in the sum of $9,500 unanimously reversed on the law, on the facts and in the exercise of discretion and a new trial granted as to that plaintiff, without costs and without disbursements, unless Carolyn Hazzard stipulates within 20 days of the order entered herein to accept $7,000 in lieu of the award of $9,500 in which event the judgment in her favor is modified to that extent and as thus modified affirmed, without costs and without disbursements. It is obvious that ■the award by verdict of $9,500 is excessive and not supported by the record. In all other respects the judgment as entered is affirmed. Concur — Eager, J. P., Capozzoli, Tilzer, Nunez and McNally, JJ.